MEMORANDUM **
Jorge Arcadio Coronado-Ayala petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his application for relief under former section 212(c) of the Immigration and Nationality Act. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law in immigration proceedings, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Coronado-Ayala’s challenge to the IJ’s discretionary denial of a § 212(c) waiver. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief, are not renewable. 8 U.S.C. § 1252(a)(2)(B)(ii).”).
We reject Coronado-Ayala’s contention that the IJ improperly relied upon the police reports in the record in denying relief. See Paredes-Urrestarazu v. INS, 36 F.3d 801, 810 (9th Cir.1994) (BIA may consider an alien’s past conduct that did not result in a conviction when making a § 212(c) determination).
Coronado-Ayala’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.